J-S83026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CHE DONTE KING,

                            Appellant                No. 466 WDA 2016


           Appeal from the Judgment of Sentence February 18, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0006852-2015


COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CHE DONTE KING,

                            Appellant                No. 467 WDA 2016


           Appeal from the Judgment of Sentence February 18, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0016587-2014


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED NOVEMBER 23, 2016

       Appellant, Che Donte King, appeals from the judgments of sentence

entered on February 18, 2016, at trial court docket numbers CP-02-CR-

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S83026-16


0006852-2015 and CP-02-CR-0016587-2014. After careful review, we are

constrained     to   vacate    the   judgments    of   sentence   and   remand   for

resentencing.

        At   trial   court    docket     number    CP-02-CR-0016587-2014,        the

Commonwealth charged Appellant with one count of possession with intent

to deliver a controlled substance (“PWID”) and two counts of possession of a

controlled substance.         At trial court docket number CP-02-CR-0006852-

2015,     Appellant was charged with one count each of accidents involving

death or personal injury, accidents involving death or personal injury (not

properly licensed), driving while operating privileges are suspended or

revoked, careless driving (unintentional death), driving without a license,

operating a vehicle without required financial responsibility, and vehicle

registration suspended.

        On November 23, 2015, Appellant pled guilty to all charges, and on

February 18, 2016, the trial court sentenced Appellant at both docket

numbers. On the drug offenses at CP-02-CR-0016587-2014, the trial court

imposed a sentence of two to four years of incarceration followed by three

years of probation on the PWID count.1 N.T., 2/18/16, at 26.              At CP-02-

CR-0006852-2015, the trial court imposed a sentence of five to ten years of

incarceration followed by probation on the accidents involving death or

____________________________________________


1
    The possession charges merged for purposes of sentencing.



                                           -2-
J-S83026-16


personal injury conviction.2 Id. at 27. The duration of probation was not

specified in the transcript from the sentencing hearing, but the written

sentencing order reveals that the sentence of probation at CP-02-CR-

0006852-2015 was for three years and was consecutive to the term of total

confinement. Sentencing Order, 2/18/16, at 1. The trial court ordered the

sentences at CP-02-CR-0016587-2014 and CP-02-CR-0006852-2015 to be

served concurrently, and ordered 180 days of credit for time served. Id. at

1-2. On February 26, 2016, Appellant filed a timely post-sentence motion to

withdraw his guilty plea, and on March 7, 2016, the trial court denied the

motion.

       Appellant filed a pro se notice of appeal at both CP-02-CR-0016587-

2014 and CP-02-CR-0006852-2015 on March 23, 2016.                Counsel was

appointed, and on April 1, 2016, counsel filed a timely notice of appeal at

each docket number.          On April 15, 2016, this Court granted Appellant’s

motion to consolidate the appeals at 466 WDA 2016 (CP-02-CR-0006852-

2015) and 467 WDA 2016 (CP-02-CR-0016587-2014).

       The trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b) on or before April

29, 2016. On that date, Appellant filed a motion for an extension of time in

which to file his Pa.R.A.P. 1925(b) statement.         The trial court granted
____________________________________________


2
  The court made a determination of guilt without further penalty on the
balance of the charges at CP-02-CR-0006852-2015.



                                           -3-
J-S83026-16


Appellant’s motion and directed Appellant to file his Pa.R.A.P. 1925(b)

statement on or before June 2, 2016. Appellant timely complied.

      In the Pa.R.A.P. 1925(b) statement, counsel averred that an appeal

would be frivolous and sought to withdraw representation of Appellant on

appeal pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). However, counsel

appears to have subsequently recognized a meritorious issue concerning the

legality of Appellant’s sentence, because in his brief to this Court, Appellant

raises the following issue:

      Whether the Appellant was given an illegal sentence when the
      sentencing court imposed a sentence of five (5) to (10) years of
      confinement followed by a three (3) year term of probation for a
      second-degree felony which the statutory maximum penalty
      permitted is ten (10) years?

Appellant’s Brief at 7.       Despite this issue not appearing in Appellant’s

Pa.R.A.P. 1925(b) statement, it is properly before our Court.             See

Commonwealth v. Melvin, 103 A.3d 1, 52 (Pa. Super. 2014) (noting that

challenges to an illegal sentence cannot be waived for failing to present the

issue before the trial court).

      It is well-settled that a sentence is illegal when it is not statutorily

authorized or it exceeds the maximum sentence permitted by statute.

Commonwealth v. Mears, 972 A.2d 1210, 1211 (Pa. Super. 2009).

Herein, Appellant was convicted of accidents involving death or personal

injury in violation of 75 Pa.C.S. § 3742(a).      The record reveals that the


                                       -4-
J-S83026-16


victim in this matter, Albert Dale Kruszka, died from the injuries caused by

Appellant. N.T. Guilty Plea, 11/23/15, at 4. The statute provides that if the

victim dies as a result of the traffic accident, the offense shall be graded as a

felony of the second degree. 75 Pa.C.S. § 3742(b)(3)(i).        A felony of the

second degree carries a statutory maximum penalty of ten years.               18

Pa.C.S. § 1103(2).

       This Court has previously addressed this issue as follows:

             When determining the lawful maximum allowable on a split
       sentence, the time originally imposed cannot exceed the
       statutory maximum. See 42 Pa.C.S. § 9754; 42 Pa.C.S. § 9756;
       Commonwealth v. Nickens, 259 Pa.Super. 143, 393 A.2d 758,
       759 (1978); Commonwealth v. Perkins, 302 Pa.Super. 12,
       448 A.2d 70 (1982). Thus, where the maximum is ten years, a
       defendant cannot receive a term of incarceration of three to six
       years followed by five years probation.

Commonwealth v. Crump, 995 A.2d 1280, 1283-1284 (Pa. Super. 2010).

       As set forth above, in the case at bar, the trial court sentenced

Appellant to a split sentence of five to ten years of incarceration followed by

three years of probation.        That amounts to a combined thirteen years of

incarceration and probation, and as this Court noted in Crump, such a

sentence is illegal.3      Accordingly, we vacate Appellant’s sentence in its

entirety and remand for resentencing at each count at trial court docket

numbers CP-02-CR-0006852-2015 and CP-02-CR-0016587-2014.                    See

____________________________________________


3
  We note with appreciation the Commonwealth’s candor in this matter as it
concedes that the sentence at issue is illegal. Commonwealth’s Brief at 11.



                                           -5-
J-S83026-16


Commonwealth v. Williams, 997 A.2d 1205, 1210-1211 (Pa. Super.

2010) (holding that it is appropriate to vacate a sentence in its entirety

where the correction of one portion of the original sentence may alter the

trial court’s sentencing scheme as a whole).

      Judgments of sentence vacated.      Case remanded for resentencing.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2016




                                    -6-